internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 2-plr-115688-02 date date legend holdco holdco parent sub sub sub sub state x business a business b business c plr-115688-02 y dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction on behalf of the above-captioned taxpayer additional information was received on july august september and date the information submitted indicates that holdco holdco and parent are state x corporations that are accrual_method taxpayers who each file tax returns on a calendar_year basis in addition parent is the common parent of an affiliated_group that joins in the filing of a consolidated_return sub sub sub and sub are all members of the parent consolidated_group the parent group has in effect an election under sec_1504 of the internal_revenue_code to include eligible life_insurance_companies in the consolidated_return the ownership structure of the corporations involved is as follows holdco wholly owns holdco holdco owns y less than percent of parent parent wholly owns sub parent owns greater than percent of sub sub wholly owns sub sub owns greater than percent of sub sub and sub each own several subsidiaries the principal business of holdco and parent is the conduct of business a as currently structured most of the business b companies are owned by sub through its ownership of sub another group of business b companies are owned by sub and its subsidiaries however sub and its subsidiaries are primarily engaged in business c the taxpayer alleges that this structure creates confusion and troublesome management issues for holdco parent and their subsidiaries in order to address the structural problems raised the taxpayers have proposed the following transaction a b holdco will be liquidated into holdco through a transaction purported to qualify under sec_332 of the code parent will then be merged into holdco with holdco surviving in a transaction purported to qualify under sec_368 of the code after the transaction pursuant to an election to be filed under sec_1_1502-75 the former shareholders of parent will own over of the fair_market_value of holdco 1's stock as a result of their prior ownership of parent c the business b subsidiaries will be distributed by sub to sub and then by sub to holdco plr-115688-02 d e holdco will then transfer the business b subsidiaries to sub sub will distribute the stock of business c subsidiaries to holdco in connection with the proposed transaction the taxpayer represents that the transfer of the business b subsidiaries by holdco to sub and sub 2's transfer of its business c subsidiaries to holdco were fundamental and necessary parts of the overall transaction without which the transaction would not have been undertaken further it is stated that the substitution of assets ie the business b subsidiaries for the business c subsidiaries is required for regulatory purposes and to preserve sub 2's rating it was also stated that without the corresponding transfer the distribution of the business c subsidiaries might be viewed by regulators as a threat to sub 2's solvency also while the taxpayer has not obtained an independent appraisal of the enterprise values of the business b and business c subsidiaries they believe them to be of substantially equivalent value based solely on the information submitted and the representations set forth above we rule as follows the parent consolidated_group will remain in existence under sec_1_1502-75 to the extent that an election is made under sec_1_1502-75 and that the appropriate shareholders end up owning greater than fifty percent of the requisite stock the parent group’s life-nonlife election under sec_1504 of the code shall continue after the transaction described herein is consummated sec_1_1502-47 the distributions described in c above will constitute intercompany distributions to which sec_301 and sec_311 apply subject_to the provisions of sec_1_1502-13 the transfer and distribution described in d and e are subject_to sec_351 and sec_311 of the code respectively and are subject_to the provisions of sec_1_1502-13 and sec_1_1502-32 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or plr-115688-02 referenced in this letter in particular we express no opinion on the tax consequences of holdco liquidating into holdco nor do we express an opinion on the tax consequences of parent merging into holdco this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely edward s cohen chief branch office of associate chief_counsel corporate
